Title: To Benjamin Franklin from James Lovell, 21 July 1781
From: Lovell, James
To: Franklin, Benjamin


Sir
Philada. July 21. 1781
It does not appear that the Resolutions of June 26. affecting yourself & Colleagues as well as Mr. Dana have been transmitted.
Mr. Presidt. McKean will take other Opportunities of Writing. I think it essential however in the mean time to forward duplicates which may serve for Information & perhaps Authority too to all concerned.
Your humble Servt.
James Lovell
Hon. Doctr. FranklinPlease to give Copies where proper.
 
Addressed: Honble. / Doctor Franklin / Passi / France
